PER CURIAM.
Charles L. Palm appeals the trial court’s denial of his petition to dissolve a final judgment of injunction for protection against domestic violence. Palm argues that the trial court erred in summarily denying the petition and that the trial court should have held a hearing. We agree. See Reed v. Reed, 816 So.2d 1246, 1247 (Fla. 5th DCA 2002); Baker v. Pucket, 139 So.3d 954, 955-56 (Fla. 4th DCA 2014); Carrozza v. Stowers, 153 So.3d 340, 341 (Fla. 2d DCA 2014). Thus, we reverse *793the order under review and remand with instructions for the trial court to hold a hearing on Palm’s petition.
REVERSED and REMANDED.
COHEN, C.J., SAWAYA and LAMBERT, JJ., concur.